                            UNITED STATES DISTRICT COURT
                           CENTRAL DISTRICT OF CALIFORNIA

                                  CIVIL MINUTES - GENERAL
 Case No.       2:19-cv-00710-ODW (SK)                                Date     February 21, 2019
 Title          Robert G. Saenz v. R. Madden



 Present: The Honorable        Steve Kim, U.S. Magistrate Judge
                  Connie Chung                                               n/a
                  Deputy Clerk                                    Court Smart / Recorder

          Attorneys Present for Petitioner:                 Attorneys Present for Respondent:
                   None present                                        None present


 Proceedings:            (IN CHAMBERS) ORDER TO SHOW CAUSE

        On January 30, 2019, Petitioner filed a petition for writ of habeas corpus under 28
U.S.C. § 2254 challenging his 1997 sentence and restitution fine for burglary, receiving stolen
property, and taking a vehicle without consent. (Pet., ECF 1 at 2, 5). Petitioner was sentenced
to state prison for 76 years to life under California’s Three Strikes Law and fined $10,000 in
restitution. (Id. at 2, 9). In 2012, California enacted Proposition 36, which modified the Three
Strikes Law and “created a postconviction release proceeding” for prisoners convicted of non-
violent or non-serious third strike offenses to seek resentencing. Williams v. Valenzuela, 2018
WL 2059644, at *2 (C.D. Cal. Mar. 23, 2018). But relief under Proposition 36 is not
mandatory and may be denied in the discretion of the California state court if “the court
determines that resentencing would pose an unreasonable risk of danger to public safety.” Id.
When Petitioner filed a petition for resentencing in 2013, his petition was denied in 2015
because the trial court found that he posed such a risk. (Pet. at 6). Petitioner now alleges that
court-appointed counsel for his 2015 resentencing hearing was ineffective for not obtaining a
medical examination to show that Petitioner would not be a danger to the public and for not
challenging his restitution fine as disproportionate to his crimes. (Id. at 2, 5).

        A Petition must be dismissed if it “plainly appears” from that Petitioner “is not entitled
to relief in the district court.” Rule 4 of Rules Governing Section 2254 Cases; see also L.R. 72-
3.2 (Summary Dismissal of Habeas Corpus Petition). Here, Petitioner’s ineffective assistance
of counsel claim is facially untimely. As relevant here, the one-year statute of limitations began
to run from “the date on which the factual predicate of the claim or claims presented could
have been discovered through the exercise of due diligence.” 28 U.S.C. § 2244(d)(1)(D).
Petitioner should have known of the predicate facts underlying his counsel’s alleged
ineffectiveness as soon as 2013, when he filed a petition for resentencing under Proposition 36,
and certainly by no later than 2015, when the petition was denied. Yet Petitioner did not file
this federal habeas petition until January 2019. Petitioner presents no evidence of statutory or
equitable tolling between 2015 and 2019 that could make his Petition timely filed.



CV-90 (10/08)                           CIVIL MINUTES - GENERAL                              Page 1 of 2
                           UNITED STATES DISTRICT COURT
                          CENTRAL DISTRICT OF CALIFORNIA

                                CIVIL MINUTES - GENERAL
 Case No.       2:19-cv-00710-ODW (SK)                          Date   February 21, 2019
 Title          Robert G. Saenz v. R. Madden

      THEREFORE, Petitioner is ORDERED TO SHOW CAUSE on or before March 22,
2019 why the Court should not dismiss this action for untimeliness. If Petitioner no
longer wishes to pursue this action, he may voluntarily dismiss the action under
Federal Rule of Civil Procedure 41(a) by filing a “Notice of Voluntary
Dismissal.” The Clerk is directed to provide Petitioner with a Notice of Voluntary Dismissal
Form CV009. If Petitioner does not file a notice of voluntary dismissal or timely
response to this Order to Show Cause, the Court may also recommend
involuntary dismissal of the Petition for failure to prosecute and/or obey court
orders. See Fed. R. Civ. P 41(b); L.R. 41-1.




CV-90 (10/08)                         CIVIL MINUTES - GENERAL                          Page 2 of 2
